 



Exhibit 10.1
AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT
          AMENDMENT No. 1, dated as of August 26, 2005 (this “Amendment”) among
GLOBAL CASH ACCESS HOLDINGS, INC., a Delaware corporation (“Holdings”), GLOBAL
CASH ACCESS, INC., a Delaware corporation (the “Borrower”), the banks and other
financial institutions from time to time party hereto (the “Lenders”), and BANK
OF AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), Swing Line Lender and L/C Issuer.
          Holdings, the Borrower, the Lenders, Bank of America, N.A, as Lender
and as L/C Issuer, and the Administrative Agent are parties to that certain
Amended and Restated Credit Agreement dated as of April 13, 2005 (the “Credit
Agreement”).
          Holdings and the Borrower desire to amend the Credit Agreement to
permit certain principals of Holdings and the Borrower to transfer shares of
capital stock of Holdings and M&C International to certain trusts primarily for
estate planning purposes.
          Accordingly, Holdings and the Borrower have requested that the Lenders
agree to certain amendments to the Credit Agreement, and each of the Lenders
signatory hereto, which Lenders collectively constitute the Required Lenders
referred to in the Credit Agreement, have agreed, subject to the terms and
conditions set forth herein, to amend the Credit Agreement as herein provided.
Accordingly, Holdings, the Borrower and the Lenders signatory hereto agree as
follows:
ARTICLE I
DEFINITIONS
          Section 1.01    Definitions; Amendments to the Defined Terms. Unless
otherwise defined herein, capitalized terms defined in the Credit Agreement have
the same meanings when used in this Amendment. Subject to the conditions and on
the terms set forth herein, and in reliance on the representations and
warranties of the Borrower contained herein, as of the Amendment Effective Date,
the following definitions in Section 1.01 of the Credit Agreement are amended as
follows:
the last sentence of the definition of “Change of Control” is hereby deleted in
its entirety and replaced with the following:
          “Solely for purposes of this definition of Change of Control “M&C
International” shall include (i) Kirk Sanford only to the extent Kirk Sanford
holds any Equity Interests in Holdings as a result of the Kirk Sanford
Transaction, and (ii) one or more trusts, the sole beneficiaries of which, or
corporations or partnerships, the sole stockholders or partners of which, are
Kirk Sanford, Karim Maskatiya, or Robert Cucinotta or their respective spouses,
parents, immediate family members or descendants or trusts the sole
beneficiaries of which are any of the foregoing, as the case may be.”
ARTICLE II
CONDITIONS PRECEDENT
          Section 2.01    Conditions to Effectiveness of this Amendment. The
amendments contained in Section 1.01 of this Amendment, shall become effective
on the date (the “Amendment Effective Date”) upon which the last of the
following conditions shall have been satisfied:
          (a)      Execution and Delivery of this Amendment. The Administrative
Agent shall have received counterparts of this Amendment duly executed by
Holdings, the Borrower and the Required Lenders.

 



--------------------------------------------------------------------------------



 



          (b)      Acknowledgement. The Administrative Agent shall have received
counterparts of an Acknowledgement and Agreement, substantially in the form of
Exhibit A hereto, duly executed by each of the Persons (other than Holdings and
the Borrower) who are or are required by the Senior Finance Documents to be Loan
Parties.
          (c)      Payment of Expenses, Counsel Fees. All costs and expenses
(including counsel fees) due to the Administrative Agent on or before the
Amendment Effective Date pursuant to the Senior Finance Documents shall have
been paid.
          (d)      Other. The Administrative Agent shall have received such
other documents, instruments, agreements or information as may be reasonably
requested by the Administrative Agent.
          Section 2.02     Effects of this Amendment.
          (a)      On the Amendment Effective Date, the Credit Agreement will be
automatically amended to reflect the amendments thereto provided for in
Section 1.01 of this Amendment. On and after the Amendment Effective Date, the
rights and obligations of the parties hereto shall be governed by the Credit
Agreement and the other Senior Finance Documents, as amended by Section 1.01 of
this Amendment; provided that the rights and obligations of the parties hereto
with respect to the period prior to the Amendment Effective Date shall be
governed by the provisions of the Credit Agreement and the other Senior Finance
Documents. Once the Amendment Effective Date has occurred, all references to the
Credit Agreement shall be deemed to refer to the Credit Agreement as amended by
Section 1.01 of this Amendment. Promptly after the Amendment Effective Date
occurs, the Administrative Agent shall notify the Borrower and the Lenders of
the Amendment Effective Date, and such notice shall be conclusive and binding on
all parties hereto.
          (b)      Other than as specifically provided herein, this Amendment
shall not operate as a waiver or amendment of any right, power or privilege of
the Administrative Agent or any Lender under the Credit Agreement or any other
Senior Finance Document or of any other term or condition of the Credit
Agreement or any other Senior Finance Document, nor shall the entering into of
this Amendment preclude the Administrative Agent and/or any Lender from refusing
to enter into any further waivers or amendments with respect thereto. This
Amendment is not intended by any of the parties hereto to be interpreted as a
course of dealing which would in any way impair the rights or remedies of the
Administrative Agent or any Lender except as expressly stated herein, and no
Lender shall have any obligation to extend credit to the Borrower other than
pursuant to the strict terms of the Credit Agreement and the other Senior
Finance Documents, as amended or supplemented to date (including by means of
this Amendment).
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          Section 3.01    Representations and Warranties. In order to induce the
Lenders to consent to the amendments and waivers contained herein and to enter
into this Amendment, each of Holdings and the Borrower represents and warrants
as set forth below:
          (a)      After giving effect to this Amendment, the amendment of
certain provisions of the Credit Agreement does not impair the validity,
effectiveness or priority of the Liens granted pursuant to the Collateral
Documents, and such Liens continue unimpaired with the same priority to secure
repayment of all Senior Obligations, whether heretofore or hereafter incurred.
The amendment of certain provisions of the Credit Agreement effected pursuant to
this Amendment do not require that any new filings be made or other action taken
to perfect or to maintain the perfection of such Liens. The position

-2-



--------------------------------------------------------------------------------



 



of the Lenders with respect to such Liens, the Collateral in which a security
interest was granted pursuant to the Collateral Documents, and the ability of
the Administrative Agent to realize upon such Liens pursuant to the terms of the
Collateral Documents have not been adversely affected in any material respect by
the amendment of certain provisions of the Credit Agreement effected pursuant to
this Amendment or by the execution, delivery, performance or effectiveness of
this Amendment.
          (b)      Each of Holdings and the Borrower reaffirms as of each of the
Amendment Effective Date its covenants and agreements contained in the Credit
Agreement and each Collateral Document and other Senior Finance Document to
which it is a party, including, in each case, as such covenants and agreements
may be modified by this Amendment on the Amendment Effective Date. Each of
Holdings and the Borrower further confirms that each such Senior Finance
Document to which it is a party is and shall continue to be in full force and
effect and the same are hereby ratified, approved and confirmed in all respects,
except as such Senior Finance Documents may be modified by this Amendment.
          (c)      Both immediately before and immediately after giving effect
to this Amendment, the representations and warranties set forth in Article V of
the Credit Agreement and each other Senior Finance Document are, in each case,
true and correct (unless stated to relate solely to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date).
          (d)      This Amendment constitutes the legal, valid and binding
obligation of each of Holdings and the Borrower enforceable in accordance with
its terms subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.
          (e)      The parties signatory to the Acknowledgment and Agreement
delivered pursuant to Section 2.01(b) of this Amendment constitute all of the
Persons who (together with Holdings and the Borrower) are or are required under
the terms of the Senior Finance Documents to be Loan Parties.
ARTICLE IV
MISCELLANEOUS
          Section 4.01    Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or any provisions hereof.
          Section 4.02    Execution in Counterparts. This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement. A counterpart hereof executed and delivered by facsimile
shall be effective as an original.
          Section 4.03    Successors and Assigns. This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
          Section 4.04    Governing Law; Entire Agreement. THIS AMENDMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
This Amendment and the other Senior Finance Documents

-3-



--------------------------------------------------------------------------------



 



constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and supersede any prior agreements, written or oral, with
respect thereto.
          Section 4.05    Fees and Expenses. The Borrower agrees to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, delivery and
enforcement of this Amendment and the other documents and instruments referred
to herein or contemplated hereby, including, but not limited to, the fees and
disbursements of Fried, Frank, Harris, Shriver & Jacobson LLP, counsel to the
Administrative Agent.
          Section 4.06    Senior Finance Document Pursuant to Credit Agreement.
This Amendment is a Senior Finance Document executed pursuant to the Credit
Agreement and shall be construed, administered and applied in accordance with
all of the terms and provisions of the Credit Agreement (and, following the date
hereof, the Credit Agreement, as amended hereby).
[Signature Pages Follow]

-4-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the signatories hereto have caused this Amendment
to be executed by their respective officers thereunto duly authorized as of the
day and year first above written.

          HOLDINGS:  GLOBAL CASH ACCESS HOLDINGS, INC.
      By:   /s/ Harry C. Hagerty III         Name:   Harry C. Hagerty III       
Title:   Chief Financial Officer     

          BORROWER:  GLOBAL CASH ACCESS, INC.
      By:   /s/ Harry C. Hagerty III         Name:   Harry C. Hagerty III       
Title:   Chief Financial Officer     

          ADMINISTRATIVE AGENT:  BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Donna F. Kimbrough         Name:   Donna F. Kimbrough       
Title:   Assistant Vice President     

          L/C ISSUER, SWING LINE LENDER and
LENDER  BANK OF AMERICA, N.A.,
as L/C Issuer, Swing Line Lender and a Lender
      By:   /s/ Justin Lien         Name:   Justin Lien        Title:   Vice
President     

 